Citation Nr: 1114212	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right foot injury. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for asthma.

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to January 1991, with a prior period of active duty for training (ACDUTRA) in the Army Reserve from August 25, 1987, to January 22, 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in August 2007.  Transcripts of the hearings are of record.

During the July 2010 hearing, the Veteran asserted that her respiratory problems had increased in severity.  See Board Hearing Transcript (Tr.) at 6.  While this testimony was provided in the context of a claim for entitlement to service connection for asthma, the Board notes that the Veteran is currently service-connected for chronic obstructive pulmonary disorder (COPD).  Thus, the issue of entitlement to a compensable rating for COPD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened issues of service connection for a left knee disability, residuals of a right foot injury and asthma, as well as the claim for service connection for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a left knee disability, residuals of a right foot injury, and asthma were initially denied in an unappealed May 1991 rating decision.  The Veteran attempted to reopen her claim for asthma in December 2001, and her claim was denied on the merits in an unappealed July 2002 rating decision.

2.  Evidence received since the May 1991 and July 2002 rating decisions is neither cumulative nor redundant of evidence previously considered, and it relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 1991 and July 2002 rating decisions denying service connection for a left knee disability, residuals of a right foot injury, and asthma are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the May 1991 rating decision to reopen a claim for service connection for a left knee disability.  The claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been received since the May 1991 rating decision to reopen a claim for service connection for a right foot disability.  The claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has been received since the July 2002 rating decision to reopen a claim for service connection for asthma.  The claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts her asthma was initially diagnosed in service, and that her current left knee and right foot problems are a result of injuries sustained during active duty.

Given the favorable nature of the Board's decision to reopen the claims, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claims, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.  

The Board notes that in the February 2007 rating decision, the RO determined that new and material evidence was presented to reopen the claim for service connection for a left knee disability.  Nevertheless, the Board must independently consider the question of whether new and material evidence has been received because it pertains to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).

The Veteran was denied service connection for a left knee disability, residuals of a right foot injury, and asthma in an unappealed May 1991 rating decision.  Service treatment records documented injuries to the left knee and right foot and complaints of asthma, but the RO found that the record did not establish the presence of any current disability or residuals of such injuries.  

The Veteran attempted to reopen the claim for asthma in December 2001, and her claim was denied by the RO in a July 2002 rating decision.  Although the RO noted that the Veteran's claim had been previously denied, the claim for service connection was addressed on a de novo basis and denied based on a finding that the Veteran's asthma had preexisted service and was not permanently aggravated as a result of active duty.   

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

With respect to the claim for asthma, the evidence added to the record since the July 2002 rating decision includes the Veteran's August 2007 and July 2010 testimony that she never had asthma prior to entry into military service.  See Board Hearing Tr. at 2; see also RO Hearing Tr. at 5.  The Veteran acknowledged that she reported a past history of hay fever during service, but asserted that she never developed asthma until her duty assignment to Europe.  See RO Hearing Tr. at 16-17.  Evidence is presumed credible for the purposes of reopening a claim, and the Veteran is considered competent to report when the symptoms of a disability began.  See Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Her testimony is new, in that it had not been previously submitted to VA.  Additionally, as the Veteran's claim was most recently denied based on a finding that her asthma preexisted service, her testimony pertains to an element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds new and material evidence has been submitted to reopen the claim for service connection for asthma.  The claim is reopened.  
38 U.S.C.A. § 5108 (West 2002).

Regarding the claims to reopen service connection for a left knee disability and residuals of a right foot injury, the evidence received since the May 1991 denial also includes the Veteran's testimony that since service she has experienced continuous symptoms of pain, swelling and instability in the left knee and an aching pain and occasional swelling in the right foot.  See, e.g., Board Hearing Tr. at 9-16 and 28-32; see also RO Hearing at 12-13.  Again, her testimony is new, in that it had not been previously submitted to VA.  Additionally, as she is competent repot symptoms of pain and swelling, the Veteran's testimony relates to an element of service connection that was previously lacking-i.e. a current disability-and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds new and material evidence has been submitted to reopen the claims for service connection for left knee and right foot disabilities.  The claims are reopened.  
38 U.S.C.A. § 5108 (West 2002).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened, and the appeal is allowed on that limited basis.  

New and material evidence having been received, the claim for entitlement to service connection for residuals of a right foot injury is reopened, and the appeal is allowed on that limited basis.  

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened, and the appeal is allowed on that limited basis.  


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The claims folder currently contains treatment records from the Milwaukee VAMC dated from December 1999.  However, the Veteran testified in July 2010 that she began treatment for her claimed disabilities at a VA facility immediately after her separation from active duty service in January 1991.  See Board Hearing Tr. at 12-13; see also the repot of the June 2006 VA examination.  Additionally, a 2002 VA Medical Center (VAMC) health summary report indicates that the Veteran received treatment at the Tennessee Valley VAMC and Atlanta VAMC in 1997 and 1998 and possibly earlier.  

The procurement of potentially pertinent VA medical records is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the Veteran should be contacted and asked to identify all VA facilities where she has undergone treatment for the disabilities on appeal between January 1991 to December 1999, and efforts to obtain records of such treatment must be made.  

Additionally, with respect to the claim for asthma, the Veteran's December 1988 entrance examination reflects that she was treated for an upper respiratory infection in January 1988 at Kenner Army Hospital in Fort Lee, Virginia.  These records are not a part of her service treatment records and have not otherwise been associated with the claims folder.  Consequently, on remand, the RO should attempt to obtain records of treatment from this facility.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

VA is also obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The type of evidence that indicates that a current disability "may be associated" with military service include, but is not limited to, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

The Veteran's service treatment records verify the incurrence of injuries to the low back, left knee, and right foot.  Furthermore, the Veteran testified that she has experienced pain in her low back, left knee, and right foot ever since her active duty service injuries.  

With regard to the claimed left knee and right foot disabilities, her reports of a continuity of symptoms since service together with the documented in-service injuries trigger VA's duty to obtain an examination addressing the nature and etiology of the claimed conditions.  
With regard to the claimed low back disability, the Board acknowledges that the Veteran underwent a VA examination in June 2006.  That report reflects that no back disability was diagnosed, and in addressing the etiology of her back pain the examiner relied on the fact that there were no records of VA treatment for the Veteran's back following service.  However, following that examination, a MRI study of the lumbar spine reflecting degenerative disc disease was associated with the claims folder, and as described above, additional pertinent VA outpatient records immediately following service may be available.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is now evidence of a current back disability and there may be outstanding evidence of post-service back treatment, the Board finds that it is necessary to obtain another VA examination pertaining to the lumbar spine prior to addressing that claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records and progress reports from January 1991 to December 1999 located at: (a) the Tennessee Valley Health Care System in Murfreesboro, Tennessee; (b) the Atlanta, Georgia VAMC; (c) the Milwaukee, Wisconsin VAMC; or (d) any other VA facility where the Veteran received treatment regarding her left knee, right foot, low back and asthma disabilities.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 
38 C.F.R. § 3.159(e) (2010).

2.  Obtain any records from Kenner Army Health Clinic (formerly Kenner Army Community Hospital) in Fort Lee, Virginia pertaining to treatment of an upper respiratory infection in January 1988 and associate them with the claims folder.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2010).
3.  Once all available medical records have been obtained and associated with the claims folder, afford the Veteran a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed low back, left knee, and right foot disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination, and the examiner must review the entire claims folder in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder, including the service treatment records and the Veteran's lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed low back, left knee, and right foot disabilities are etiologically related to any incident of the Veteran's active service, to include the documented back, left knee, and right foot injuries therein.

A complete rationale should be provided for all expressed opinions.  Furthermore, if the examiner cannot provide an etiology opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.  

4.  Thereafter readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


